Citation Nr: 1610370	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  06-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas 


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's low back syndrome for the period prior to April 15, 2010. 

2.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's low back syndrome for the period on and after April 15, 2010.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from January 1984 to May 1986. 

This matter came before the Board of Veterans' Appeal (Board) on appeal from a November 2005 rating decision of the Wichita, Kansas, Regional Office (RO) which denied an increased disability evaluation for the Veteran's low back syndrome.  In September 2007, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In March 2009, the Board remanded the Veteran's appeal to the RO for additional action.

In November 2010, the Appeals Management Center (AMC) increased the evaluation for the Veteran's low back syndrome from 10 to 40 percent and effectuated the award as of April 15, 2010.  In July 2011, the Board remanded the issues of the evaluation of the Veteran's low back syndrome and entitlement to a TDIU to the RO for additional action.  In May 2013, the RO established service connection for right lower extremity radiculopathy and left lower extremity radiculopathy; assigned 10 percent evaluations for those disabilities; and effectuated the awards as of August 28, 2008.  An appeal as to the lower extremity disabilities has not been certified to the Board.  In March 2015, the Board remanded this case.



FINDINGS OF FACT

1.  Prior to June 29, 2009, forward flexion of the thoracolumbar spine was not greater than 30 degrees and the combined range of motion of the thoracolumbar spine was not greater than 120 degrees; intervertebral disc syndrome did not result in incapacitating episodes having a total duration of at least 2 weeks.

2.  As of June 29, 2009 initial April 15, 2010, forward flexion of the thoracolumbar spine was to 45 degrees, but not less; and intervertebral disc syndrome did not result in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

3.  As of April 15, 2010, there was no ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  

4.  As of October 28, 2011, but not before, the Veteran's service-connected disabilities met both the schedular criteria for a TDIU and precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to June 29, 2009, the criteria for a rating in excess of 10 percent for thoracolumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5237-5243 (2015).

2.  From June 29, 2009 to April 15, 2010, the criteria for a rating of 20 percent for thoracolumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5237-5243 (2015).


3.  From April 15, 2010, the criteria for a rating in excess of 40 percent for thoracolumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5237-5243 (2015).

4.  As of October 28, 2011, but not before, the Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in November 2004, April 2005, and July 2011 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at an RO/Board hearing.  The hearing was adequate as the DRO/Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claims, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Private records reveal that a June 2004 magnetic resonance imaging (MRI) revealed degenerative disc disease at the L4- L5 and L5-S1 levels.  There was broad based disc protrusion at those levels.  X-rays revealed mild lower lumbar spondylosis.  The Veteran also reported having back pain in late 2004 and in January 2005.  

In October 2005, the Veteran was afforded a VA examination.  The Veteran made subjective complaints of pain located across the back with radiation down the right leg and also mid line\.  The pain was constant, but was worse than others.  The pain was described as a dull ache with occasional sharp pain.  The intensity was a 7 on a daily average.  He was taking Motrin for relief of flare-ups and also Darvocet as needed.  He indicated that this worked fairly well.  He had flare-ups once every other week which lasted 2-3 days with an intensity of 10.  Precipitating factors included turning the wrong way any lifting or prolonged standing more than a few minutes.  The alleviating factors were laying down or bedrest.  He stated that he did have additional limitation of motion or functional impairment during a flare-up as he would fall to his knees with any prolonged standing for more than a few minutes.  Also, he stated that the leg will right go numb and also became weak.  The Veteran was able to walk unaided.  He indicated that he would wear a lumbar support if he knew he would be going on an outing .  He had not suffered any significant falls.  The functional assessment was that he had poor tolerance of any standing and stated he could walk up to 2 blocks.  There was no use of a cane crutches, walker or other assistive devices.  The effect on activities of daily living was minimal.  The Veteran reported that he go anywhere or do anything besides watching television.  He had quit his job due to his inability to lift and carry heavy objects.  There were no incapacitating episodes or physician ordered bedrest in the last 12 months.  Bowel and bladder were unaffected.  

Physical examination revealed no irregularity in curvature of the spine; no scoliosis; and no abnormality in symmetry of musculature of the back or with posture.  Gait was steady and normal.  Posture was erect and in a neutral position.  There was no tenderness of the thoracic vertebrae.  There was tenderness of the lumbar vertebrae at the level of L3-L4 on down.  The Veteran had diffuse tenderness of the paraspinous or supporting lumbar musculature.  There was no tenderness specific of the sacroiliac joint or sciatic notch.  Range of motion revealed flexion to 80 degrees; extension to 10 degrees; left lateral flexion was 20 degrees; right lateral flexion was to 15 degrees; right and left lateral flexion was to 30 degrees.  Deep tendon reflexes of the lower extremities were, +2/4 symmetrically,  Muscle strength of the lower extremities was +5/5 symmetrically.  The Veteran demonstrated heel to toe walking without difficulty.  Sensory function was intact symmetrically of the lower extremities.  The Veteran subjectively stated there were times the right posterior lateral thigh felt numb, but not on the date of the examination.  Straight leg raising test was negative in both and sitting supine position on the left and was positive on the right at 30 degrees.  Pain radiated down the posterior/lateral thigh.  The biggest limiting factor was pain.  The examiner could not express without resort to mere speculation additional imitation due to repetitive use.  The diagnosis was degenerative disc disease of the lumbar spine.  X-rays revealed narrowings of L5-S1, L4-L5 disc spaces.

In March 2006, the Veteran reported a low back exacerbation.  The Veteran related that he woke up two days ago with severe pain, particularly in the bottom half of his body.  The Veteran was moaning while trying to walk and leaned on his wife for support.  His body was flexed forward.  The Veteran would not make any movement except to get up from chair when asked to stand.  

June 2006 x-rays revealed early disc degenerative changes.  A June 2006 MRI revealed intervertebral disc disease at the L5-S1 and L4-5 levels.  

A June 2007 MRI revealed moderate sized central protruding intervertebral disc lateralizing towards the left at the L5-S1 level superimposed on spondylosis changes indenting and deforming the proximal left S1 nerve root.  Overall size and appearance of this protruding intervertebral disc and seventy of spondylosis changes at the L5 S1 level have not significantly changed since the prior study; mild intervertebral disc bulging at the L4-5 level superimposed on spondylosis changes involving predominantly the facet joints.  Overall appearance of the L4 5 level has not significantly changed when compared to the previous study; continued normal appearing upper lumbar spine.

In August 2007, the Veteran's private physician said that he could not work due to his lumbar disability.

In September 2007, a letter was received from the Veteran's private physician, Dr. L.R.  He stated that the Veteran had been a patient at this office since July  2004, and had been treated for low back pain which had been complicated by numerous spinal conditions including spondylosis and disc bulging at the levels of L4-L5 and L5-S1.  The Veteran's symptomatic outcome had been complicated by these underlying conditions and while positive changes were reported, they were short term.  The Veteran's overall prognosis for long term relief of symptoms was guarded.

In November 2008, it was noted that the Veteran had flattening of the lumbar curve with obvious gait abnormality and motor function in the left leg was slightly worse that on the right side.

In April 2009, the Veteran reported having a back pain flare-up.

Also, in April 2009, the Veteran's mother submitted a statement.  She stated that several years ago, the Veteran's back began to cause enough pain such that he was unable to work for any length of time.  The pain steadily increased to the point that he had to sit or recline almost constantly to relieve the pain.  Moderate periods of standing became a problem and even though he continued to try to do simple household tasks like washing dishes, she had seen him have to sit down several times before completing the task.  A statement was also received from the Veteran's friend, K.O., in which he indicated that the Veteran was always in pain due to his back.  

In April 2009, Dr. A.L.R. indicated that the Veteran had been his patient for five years.  He stated that the Veteran's back injuries had progressed and included spondylosis at the level of L5-S1 with degenerative disc disease and a moderate disc protrusion .  At the level of L4-5, there is disc desiccation with facet spondylosis and disc bulging.  The Veteran did not walk for extended periods and bending over was difficult.  He had numbness in both extremities and could not sit longer that 15 minutes.  In his opinion, the above conditions affected his daily life and limited his mobility and activity.  

In a separate letter, Dr. V.C.P. also indicated that the Veteran had been a patient for many years for back problems.  It was noted that the Veteran could not walk far without pain and bending over was difficult and he could not sit longer than 15 minutes.  He had numbness to both extremities, which he had had since 1985.

In June 2009, the Veteran's spouse submitted a statement.  She indicated that over the past 15 years.  She stated that they have tried many different methods in the attempt to alleviate the pain in his lower back.  The pain in his back had been constant for at least the past 15 years with more episodes occurring as time went by.  The pain was so intense and radiated down his legs.  She related that she watched him cough and fall to his knees on numerous occasions.  Then, they had to wait for the extreme pain to subside or for him to obtain enough strength to stand on his legs so he could be assisted back up.  She reported that he had to quit his job because he was unable to perform heavy lifting.  She stated that his constant pain was on a pain level of 5 with episodes bringing him to 10 several times monthly.  The length of the severe episodes lasted from 7 to 14 days.  She related that the Veteran did not have a month go by when he was not down for at least 2 to 3 episodes with severe back pain and leg numbness.  She stated that Dr. P. prescribed Ibuprofen 800mg, heat ice, and rest when these episodes occurred.  Unless the pain persisted past 2 weeks or affected other illnesses, there was no need to visit the doctor.  If the pain became intolerable for a long period of time, the Veteran went to the doctor or emergency room for a pain injection.  Otherwise, he visited his family physician every 3 months, unless there was an issue with his back at that time or they felt he could benefit for some course of action.  She stated that the Veteran had tried chiropractic care, physical therapy, vitamins minerals and herbal remedies, ointments and creams, and massages.  The best course of action appeared to be heat ice, 800 mg Ibuprofen, and rest.

In a June 29, 2009,private record, it was noted that the Veteran described his current symptoms as a constant dull throbbing, aching discomfort in the low back on a level of about a 5 on a 1-10 scale.  Sudden, jarring moves tended to make the pain severe.  The Veteran was intolerant of standing or walking for more than about 10-15 minutes.  He could sit for maybe 30 minutes, but tended to have to move about and change positions.  He noted increased discomfort with coughing or sneezing.  He was intolerant of laying supine and generally slept in a fetal position  He rarely climbed stairs, but indicated that he was limited to about one flight.  Physical examination revealed significant flattening of the lumbar dorsal curvature suggesting significant spasm.  The Veteran could flex forward approximately 45 degrees from erect and appeared to have significant pain at that level which did not allow him to flex further.  He could flex backward approximately20 degrees and had similar discomfort.  He could bend to the right or left approximately 20 degrees and suffered some distress from this.  He could perform straight leg raising to 45 degrees bilaterally.  Neurologically, deep tendon reflexes could be elicited.  It was noted that the Veteran was taken for a walk behind the building for a distance of approximately 200 yards.  His gait was slow and he exhibited a slight limp and leaned forward approximately 10 degrees at all times and has very little hip rotation during the walk.  He did not exhibit obvious shortness of breath during this walk, but he walked very slowly.  He was able to climb up and down from the examination table, but he needed to pivot to the left and lay on his side before rolling over onto his back and did a similar reverse movement when raising from the table from a supine position.  The impression was chronic back pain related to previous back injury; considerable spasms; and relative immobility from his back pain.

In August 2009, the Veteran was afforded a VA peripheral nerves examination.  The Veteran reported constant pain involving the spine.  The pain was located mostly in the mid to low lumbar area . It consisted of a dull, constant, continuous pain which was described as being dull, intermittently sharp, and usually at a level of 5 with radiation to both buttocks and then to the posterior aspect of both thighs, the right more frequently than the left.  This increased severity was on an intermittent basis.  The Veteran was incapacitated approximately four times a year, lasting about a week where he had to be in bed usually lying on the left side and frequently the pain brought him to tears.  He had several epidural injections, usually at least once a year, and with his more severe pain he would take ibuprofen 800 mg.  The Veteran took that medication as often as four or more times a week.  When he had flare-ups which increased the difficulty markedly and reduced his capabilities, he had adapted frequently so he would not do certain motions which increased his discomfort.  Paresthesias were noted to the leg and pain to both legs  There was stiffness with associated symptoms, markedly increased fatigue, back spasms, weakness with some decreased motion as well as numbness noted with paresthesias.  He had no severe foot or leg weakness.  There were no bladder complaints or urgency retention.  There were no bowel complaints and no history of erectile dysfunction..  He used a cane, but not all of the time, yet frequently, and did not use crutches.  He did not use a brace at the present time.  He could walk only about a block or so before he had to stop because of increased pain.  He had difficulty standing for any length of time.  The Veteran had been unsteady and he had some falls; however, more recently it was related to his syncopal episode rather than weakness or unsteadiness relating to his spine.  In respect to the weakness of his leg and pain, this is usually related to the back pain and the flare-ups were when his numbness and tingling in his leg particularly worsened with his increasing back pain.  There were no particularly alleviating factors or difficulty with that, but he was usually improved after rest.  There was no specific treatment presently used as far as the leg pain and numbness was concerned.  He was not taking any medication for this.  He had dysesthesias of the legs and occasionally paresthesias mostly at the posterior thigh level.  He had not had any obvious sensory abnormalities although at times he felt as if his legs felt numb.  The distribution of his symptoms related primarily to that regarding L4-5 radiculopathy.

The Veteran's activities of daily living were affected in that he had some difficulty grooming at times difficulty tying his shoes or cutting his toenails and occasionally needed help dressing primarily because of his back problem.  This was particularly worse as far as both the legs and the back was concerned if he has his incapacitating episodes.  Other daily activities were limited to the extent that he had difficulty standing for any length of time and had trouble doing the dishes He was unable to do much shopping or anything out and about.  He was unable to work at this time because of his back and his legs.  He was unable to do any vigorous recreational activities.  The impact that the back had on his quality of life had been quite significant.  The Veteran walked with a limp.  There was shortening of the left leg and the Veteran appeared as he walked into the room in moderate distress, complaining primarily of back pain.  The level of pain appeared to increase during the time of the examination.  On examination of the spine there were some mild spasm and some tenderness.  Range of motion testing was difficult because the Veteran complained of significant pain.  He declined to flex more than 25 degrees.  Extension was limited to 0 degrees to about 5 degrees.  Left and right lateral rotation and left and right flexion was about the same at 0 to 20 degrees.  Straight leg raising was positive at 30 degrees on both sides.  Strength of the legs was decreased on both sides.  The left leg was 3 centimeters shorter than the right.  Neurological examinations revealed normal sensation using a fine filament. Reflexes were hypoactive to absent at both left and right.  The reflexes were present at the biceps; however, both patellar and ankle jerks were absent.  Plantar was flexor.  Pulses peripherally were normal.  Vibratory sense appeared preserved. The diagnosis was status post injury lower lumbar spine with progressive degenerative disease herniated nucleus pulposus and spondylosis; radiculopathy of L4-5 bilaterally.   The examiner noted that the Veteran sustained a back injury in the service in 1985.  Initially, numbness and an inability to walk were noted.  After the initial acute phase, the Veteran improved; however, in the last few years neuropathy and weakness had recurred and his back condition had progressed.  The examiner indicated that the radiculopathy and bilateral leg condition was the result of the service-connected lumbar spine disability.

In April 2010, the Veteran was afforded a VA examination.  At that time, the Veteran complained of pain which was constant involving the spine.  He described it at a level of about 5.  It was located chiefly in the mid lower lumbar area and it was dull intermittently sharp with radiation to both buttocks.  The right leg was more often involved, but it went from the buttocks to the thighs bilaterally.  Intermittently, he had more severe pain with flare-ups.  He used increased medication at that time.  Three or four times a year, he was disabled.  He was incapacitated where he needed to be in bed while under the advice of a physician. This lasted for about at times as long as a week.  He had somewhat less discomfort if he could lie on his left side.  He had had a number of epidural injections with the last one in December of 2009.  He had paresthesias that he had noted in both legs.  He had associated symptoms of stiffness, fatigue, spasms, weakness, not really decreased motion but occasionally numbness in the right leg and some pain in both thighs and the right paresthesias.  He had no bladder complaints that were different than what he had previously which included frequency and a relatively low bladder capacity.  He did not require absorbent material.  He was not incontinent.  He had not had any bowel problems with this situation.  There were no problems with fecal incontinence and he did not have erectile dysfunction at this time although he intermittently had that.  He could walk about 2 blocks, occasionally used a cane, could walk at times about 10 minutes, and had had occasional unsteadiness and occasional falls.  The Veteran indicated that he had as far as functional assessment was concerned, activities of daily living impacted to the extent that he had at times difficulty with some grooming activities.  Other daily activities were limited in that he had difficulty standing for any length of time or sitting in the same position for some time.  He was unable to do much walking or shopping and could not be up and around as much.  He had not been able to work as noted.  He was unable to do any vigorous recreational activities.  The impact of the situation on his quality of life was significant in that he is was unable to do things that he would like to do and repetitive action clearly made it more difficult for him.  With regard to his legs, he usually did not have pain or leg problems unless he has some increased problems regarding pain and movement in respect to his back.  There were more problems on the right than there were on the left.  The Veteran denied spasms or clonus or leg weakness.  His primary problems were pain and numbness paresthesias.   

The Veteran was observed to walk slowly with a wide stance and limp.  He spent less time on the right leg.  On inspection, the spine did not demonstrate any scoliosis.  There was some tenderness present over the lumbar area.  Forward flexion was limited to 30 degrees at which point the Veteran complained of pain and actually if the action was repeated, then the pain began at 20 degrees and was expressed to be more severe.  Extension was limited to 10 degrees.  Left and right lateral flexion were each about 15 degrees whereas left and right lateral rotation was approximately 20 degrees.  These did not change with repetition.  On neurological examination, peripheral sensation was intact when using a fine filament to record it.  Vibratory sense appeared to be preserved.  Reflexes were again sent as they had been previously.  Peripheral edema was not present.  Pulses were present.  They appeared slightly diminished.  The left leg was 2 centimeter shorter than the right.  The diagnoses degenerative disc disease with marked spondylosis secondary to previous back injury; bilateral L4-5 radiculopathies related to degenerative joint disease related to previous injury in 1985; left leg shortening.   The examiner stated that the Veteran had L4-5 radiculopathy.  The examiner noted that it had been well established in fact the Veteran was essentially paralyzed at the initial injury which subsequently somewhat improved again.  This radiculopathy was a remnant of that and was therefore clearly related to his back injury.  With regard to the left leg shortening, the examiner noted that the Veteran had shortening of the left leg at the time that he was in the service shortly after his accident.  Therefore, the examiner indicated that there was no reason to doubt that this left leg shortening should also have been recorded as being service-connected.  Certainly the fact that this back injury made an antalgic and asymmetric gait would not be unexpected.  The examiner stated that the back problem caused weakened movement and some excess fatigability.  Whether or not incoordination was due to this was not clear; however, there was some incoordination present and it was more likely than not that it was indeed related to the lumbar back problem.  The pain that the Veteran had did indeed significantly limit functional ability during flare-ups and particularly with repetitive use.  The examiner indicated that the Veteran did have intervertebral disc syndrome which had resulted in some incapacitating episodes which occurred in the last 12 months.  The neurological impairment in the lower extremities was moderately severe, but there was no paralysis.

In November 2011, the Veteran was afforded a VA examination.  At that time, he could flex the thoracolumbar spine to 25 degree, but had pain at 10 degrees; extend to 20 degrees with pain at 15 degrees; right and left lateral flexion was to 15 degrees with pain at 10 degrees; and right and left lateral rotation was over 30 degrees.  Repetitive testing was performed without additional limitations.  Functional loss included painful movement and less movement than usual.  The Veteran had mild tenderness over all lumbar spinous processes and tenderness to palpation of the paraspinous muscles in the lumbar region, worse on the right than the left.  Muscles were tight and spasming.  There were no abnormal spinal curvature noted.  The Veteran was tender to palpation to the buttocks bilaterally as well.  The Veteran had an abnormal gait.  Strength testing was 4/5.  Sensory examination was normal.  Straight leg raising was positive.  Radicular pain symptoms were mild to moderate.  Sciatic nerve involvement was mild.  Both lower extremities were symmetrically weak against resistance (4/5 throughout) for his ag.  There was no muscle atrophy.  Deep tendon reflexes were symmetrical and absent in the knees and ankles.  The Veteran had intervertebral disc syndrome with incapacitating episodes occurring at least 1 week but less than 2 weeks in the past 12 months.  The Veteran had one inch shortening on the left side.  The Veteran had arthritis, but no vertebral fractures.  The Veteran stated that he did not work out and could not perform his former job as a television repairmen because he could not bend, stand very long (15 minutes) without having to take a break, or walk more than one block without much pain.  He stated that going down stairs was easier than ascending stairs.  He could sit for 30 to 45 minutes if he kept moving around in the chair, but then he needed to get up and stretch out.  He could bend over, but the farther he bent, the more he hurt.  He was unable to lift heavy objects.  The examiner felt that that the Veteran was not precluded from maintaining any form of substantially gainful employment consistent with his education and industrial background.  His service-connected back disability was  severe enough to hinder him in doing his previous job as a television repairman which required physical strength.  The Veteran was to stand for more than one minute in one spot he constantly was adjusting his position while sitting in his chair during his examination and he could walk less than a block without his back pain increasing.  He had an antalgic gait due to his back and his leg length discrepancy.  Objectively, he was in pain while doing just the range of motion examination as well as having difficulty lying back on the examination table.  He also had weakness to his lower extremities.  The examiner basically indicated that the Veteran could do administrative work or perhaps learn to smaller lighter electronics that do not require home visits to fix.   

In a January 2012 letter, Dr. L. indicated that the Veteran's back disabilities precluded him from being able to walk for extended periods of time without pain reported that bending over was difficult.  His back disabilities affected his mobility and activities.  Dr. P. also submitted a letter in which he indicated that the Veteran had back pain which was worsening.  

In June 2015, the Veteran was afforded another examination.  He reported symptoms consistent with his past examinations.  He reported flare-ups occurring once every other month and he had to rest back for 1-2 days.  When low back flared up, he was unable to bend forward and backwards in a normal way.  His functional impairment affected lifting, carrying, standing, and walking which caused an increase in low back pain.  The Veteran took Ibuprofen 800 mg as needed for back pain.  There had not been hospitalizations or surgery.  There was no loss of bowel or bladder control.  The Veteran was able to forward flex to 50 degrees and move in all other directions to 30 degrees.  Repetitive movement was performed.  There was pain on flexion and extension.  Pain limited flexion to 25 degrees and extension to 25 degrees.  The Veteran also had localized tenderness resulting in an abnormal gait.  He had pain on walking or standing with more than 30 minutes.  Strength testing was 4/5.  Reflexes were 1+ to 2+.  Sensation testing was normal.  Straight leg raising was normal.  The Veteran had mild radiculopathy, numbness and paresthesias in the lower extremities.  The Veteran had intervertebral disc syndrome, but had not received bed rest treatment for that in the last 12 months.  The Veteran had arthritis, but no vertebral fractures.  Work was negative impacted for lifting and bending.  Manual labor was prevented and sedentary labor was mildly affected.

The Veteran has been assigned a 10 percent rating for his back disability prior to April 15, 2010, and a 40 percent rating as of that date.

Under the General Rating Formula as applicable to the Veteran's spine disability, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  For the cervical spine, there must be forward flexion to 30 degrees, but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 225 degrees.  There may also be muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; if forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less; or favorable ankylosis of the entire cervical spine.  

A 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Under the criteria governing disabilities of the spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides a rating of 20 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

Prior to April 15, 2010, in order for a higher rating of 20 percent to be warranted, forward flexion of the thoracolumbar spine must be greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine be not greater than 120 degrees; or intervertebral disc syndrome must result in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

In this case, as of June 29, 2009, but not before, the Veteran met the criteria for a 20 percent rating as forward flexion of the thoracolumbar spine was limited to 45 degrees.  In order for a higher rating to be warranted, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome must result in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The Veteran's motion on flexion, as noted, was greater even considering DeLuca criteria.  Also, the Veteran did not have incapacitating episodes having a total duration of at least 4 weeks.  Thus, as of June 29, 2009, a 20 percent rating, but no higher, is warranted.  

After June 29, 2009, but before April 15, 2010, in order for a higher40 percent rating to be warranted, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome must result in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  However, the evidence during this time period did not reflect this level of disability.  As of April 15, 2010, a 40 percent rating has been assigned.  A higher rating requires unfavorable ankylosis of the entire thoracolumbar spine or that intervertebral disc syndrome results in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  At no time has the Veteran had ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  Thus, a higher rating is not warranted.  

With regard to neurological impairment, the Veteran has not had bowel or bladder dysfunction or erectile dysfunction or other currently nonservice-connected neurological impairment which is due to his thoracolumbar disability.  The Veteran has been separately service-connected for bilateral lower extremity radiculopathy.  The ratings were not appealed.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 20 percent from June 29, 2009 to April 15, 2010, but a preponderance of the evidence is against a rating in excess of 20 percent prior to June 29, 2009, or a rating in excess of 40 percent from April 15, 2010.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's thoracolumbar disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology, including any symptoms resulting from the combined effects of multiple service-connected disabilities.  The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  In addition, impairment of exercise involving prolonged standing, sitting, walking, bending, lifting, disturbance of locomotion, or instability of station, this functional impairment has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  Overall, such noted symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  There have not been any hospitalizations or marked interference with employment beyond what is contemplated by the rating criteria.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).  VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See VBA Fast Letter No. 13-13 (June 17, 2013).  

Prior to October 28, 2011, the Veteran did not meet the schedular requirements for a TDIU; however, as of that date, the schedular criteria are met because all of the Veteran's service-connected disabilities (thoracolumbar spine, bilateral lower extremity radiculopathy, bilateral hip disability, and left leg shortening) have a common etiology and the combined rating as of October 28, 2011 is 60 percent per 38 C.F.R. § 4.16(a).  The bilateral lower extremity radiculopathy was service-connected from August 28, 2008, and the bilateral hip and leg shortening disabilities were service-connected from October 28, 2011.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Prior to October 28, 2011, the schedular criteria, as noted, were not met, but not before then.  However, SSA found the Veteran to be employable before that date.  In August 2003, the Veteran was granted SSA benefits due to his inability to work, but this inability to work was not due to his thoracolumbar disability and related impairments, but rather due to nonservice-connected conditions.

In August 2007, a private examiner indicated that the Veteran could not work due to his back disability.  The medical and lay evidence showed physical restrictions due to the low back; however, the physician did not address whether the Veteran was capable of sedentary employment.  The examiner also did not address the Veteran's nonservice-connected conditions, particularly since the only service-connected disability at that time was the low back disorder while the later determined to be related bilateral radiculopathy, hip, and leg shortening disabilities were not service-connected.  The examiner also did not address the other nonservice-connected disabilities which were the basis of the SSA decision.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The private examiner failed to discuss whether the nonservice-connected disabilities which were later found to be related to the low back disorder played a role in rendering the Veteran unable to work.  The examiner also did not discuss the disabilities which were the basis of the SSA decision or whether the Veteran was precluded from all work including sedentary employment or only work as a television repairman.  As such, this private notation is not probative.  

In September 2007, the Veteran testified that he stopped working in August 2000 because he could not perform the physical requirements of being a television repairman and his other medical conditions were also problematic.  Lay evidence of record also indicated that the Veteran was unable to work due to low back and low back related disabilities.  Nonetheless, the medical evidence contradicts those statements.  The other medical opinions addressing employability are dated in November 2011 and June 2015.  The November 2011 report indicated that the Veteran was not precluded from maintaining any form of substantially gainful employment consistent with his education and industrial background.  His service-connected back disability was  severe enough to hinder him in doing his previous job as a television repairman which required physical strength, but the examiner felt that the Veteran could perform more sedentary employment.  Likewise, the June 2015 examination report basically indicated a consistent opinion. 

In sum, the lay and medical evidence agree that the Veteran's low back disability as well as his bilateral radiculopathy, bilateral hip, and left leg shortening disabilities precluded employment which was physically demanding; however, the medical evidence showed that the Veteran was not precluded from sedentary employment.  

The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The evidence in its totality, including the statements of the private examiners and lay statements show a progression in severity in the low back disability and the related complications.  The range of motion has steadily decreased over the course of the claim.  In November 2011, forward flexion had decreased down to 10 degrees, reflecting a significant decrease in mobility; this examination was followed by private reports attesting to the worsening nature of the Veteran's disabilities.  In considering his disabilities cumulatively, the Board finds that the Veteran is unemployable based on the nature and severity of all of the service-connected disabilities together.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted from October 28, 2011.



ORDER

Prior to June 29, 2009, a rating in excess of 10 percent for thoracolumbar spine disability is denied.

From June 29, 2009 to April 15, 2010, a rating of 20 percent for thoracolumbar spine disability is granted, subject to the law and regulations governing the payment of monetary benefits.

From April 15, 2010, a rating in excess of 40 percent for thoracolumbar spine disability is denied.

As of October 28, 2011, a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


